Citation Nr: 1021257	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spondylosis, 
to include as secondary to service-connected postoperative 
residuals, lumbar herniated nucleus pulposus (HNP), L5-S1 
with traumatic arthritis of the sacroiliac joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to service connection for 
cervical spondylosis. 

By was of history this case was originally before the Board 
in June 2009 when it was remanded to afford the Veteran a VA 
examination.  The Veteran failed to report for the scheduled 
examination.  He did not request a postponement of the 
examination or provide an explanation for his failure to 
appear.  Therefore, the Board must decide the case based on 
the evidence of record.

The Board notes that the Veteran submitted additional 
evidence after the case was certified to the Board.  A 
statement waiving initial RO consideration of the new 
evidence is not associated with the claims folder.  In any 
event, the Board is fully granting the benefits on appeal.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c) and no prejudice 
will result in the Board's adjudication of this matter. 

The Board also notes that the Veteran's representative, Texas 
Veterans Commission
 (TVC), was given an opportunity to submit a 646, Statement 
of Accredited Representative in Appealed Case, prior to 
certifying the appeal to the Board.  However, TVC failed to 
do so.  As the Veteran's representative was given the 
opportunity to submit a 646, the Board may proceed with the 
issue on appeal.  See 38 C.F.R. § 20.600.






FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's cervical spondylosis resulted from 
his service-connected lumbar HNP, L5-S1 with traumatic 
arthritis of the sacroiliac joints.


CONCLUSION OF LAW

Cervical spondylosis is a result of a service-connected 
lumbar spine disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran seeks service connection for a cervical spine 
disability, as secondary to his service-connected lumbar 
spine disability.  The Veteran has a current diagnosis of 
cervical spondylosis.  

A review of the Veteran's service treatment records do not 
show any complaints regarding neck pain or neck injury while 
the Veteran was in service.  The Veteran was hospitalized 
after injuring his back in service and was discharged from 
service as a result.  The Veteran was service connected for 
the residuals of his in-service injury, characterized as 
postoperative residuals, lumbar HNP, L5-S1 with traumatic 
arthritis of the sacroiliac joints, effective November 26, 
1963. 

The first evidence of neck pain was documented in 1994, when 
the Veteran was evaluated for pain radiating from his left 
upper thoracic area into his left upper extremity.  

The Veteran received a VA examination in January 2004.  The 
examiner did not have an opportunity to review the Veteran's 
case file.  Based on the Veteran's testimony, she concluded 
that it was likely that the service-connected lumbar 
disability contributed to his cervical spine disability due 
to frequent falls and instability.  In a July 2006 VA 
examination, the VA examiner amended her opinion after a 
review of the Veteran's claims file.  She stated that after 
reviewing the file, there was insufficient evidence to 
support the claim that cervical spine disease started in 
service or was exacerbated "by falling due to a lower back 
condition."  

Dr. A.R.M. wrote a letter in April 2004, stating that the 
Veteran's cervical spine disability is connected to his 
service-connected lumbar spine disability.  He provided a 
detailed explanation as to why the Veteran's neck has been 
affected by his service-connected lumbar spine disability.  
He wrote, "The muscles which support the low back are 
continuous with the lumbar fascia.  When there is a loss of 
tone in these agonist muscles, there is a tension on the 
lumbar fascia generated by the strong antagonist muscles.  
The traction of the lumbar fascia is transferred to the 
continuous endo-thoracic fascia and exo-thoracic fascia, 
which then transfers the traction to the deep cervical 
fascia... and produces a downward pull on these vertebrae and 
irritates the mechano receptors in these joints."  He 
concluded that as time passed there was a gradual increase of 
inflammation in the nerves, muscles and joints reflected in 
the Veteran's cervical spine disability.    

The Veteran received a VA examination in November 2005.  The 
examiner had the opportunity to review the Veteran's case 
file.  He concluded that it is less likely than not that the 
Veteran's cervical spondylosis is related to his lumbar spine 
disability.  The examiner stated that the Veteran related 
that he had a neck disability during service; however, the 
service treatment records contain no mention of treatment for 
a neck disability or injury.  The examiner noted that the 
Veteran's treatment began in 1994.  The examiner did state an 
opinion as to whether the Veteran's cervical spondylosis was 
secondary to his service-connected lumbar spine disability.  

Dr. J.L.M., the Veteran's personal medical provider, stated 
that he has over 40 years of clinical experience in 
administering treatments for spinal trauma and has found that 
both adjacent and remote vertebral disc disintegrations are 
often directly related to initial trauma, such as that of the 
Veteran in service.  In May 2006, Dr. J.L.M. stated that the 
Veteran's spinal disability is related to his service-
connected back injury.  He noted that as the Veteran's 
service-connected lumbar spine disability worsens, he will 
have increased spondylosis in the cervical spine.  Records 
from Dr. J.L.M.'s office also state that the Veteran's 
cervical pain and spinal degeneration are due to the 
compensatory gait and stance derived from his service-
connected lumbar spine disability.  

It is the responsibility of the Board to weigh the evidence, 
and determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  The Board is also aware of the charge that 
when the evidence is in equipoise the Veteran prevails.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As the record contains both positive and negative opinions 
regarding whether the Veteran's current cervical spine 
disability is related to his service-connected lumbar spine 
disability, the Board has weighed the evidence and determined 
that the evidence is in equipoise, and thus in the Veteran's 
favor.  

The Board initially notes the negative nexus opinions by the 
VA examiners.  The examiner in 2004 initially stated that the 
Veteran's cervical spine disability was related to his lumbar 
spine; however, after a review of the records she did not see 
a link between the Veteran's cervical spine and his lumbar 
spine.  The VA examiner in 2005 stated that the cervical 
spine disability was not directly related to service, but did 
not provide a rationale for secondary service connection.  
The examiner also thought it salient that the Veteran did not 
complain of neck pain until 1994, however, the Board notes 
that in a secondary claim, the Veteran is not expected to 
have incurred the disability at or near the time of his 
service.  

The record also contains several positive nexus opinions.  
The Veteran is a licensed chiropractor and is therefore, 
competent to relate his current cervical spine disability to 
his service-connected lumbar spine disability.  The evidence 
of record also contains two separate medical opinions 
attributing the Veteran's cervical spine disability to his 
lumbar spine disability.  Two different doctors provided 
sound rationale as to their opinions and sighted the tension 
from the Veteran's lumbar spine leading to problems with his 
cervical spine.  Therefore, as the evidence is in equipoise, 
the Veteran is afforded the benefit of the doubt and granted 
service connection for cervical spondylosis as secondary to 
his service-connected lumbar spine disability.  

III.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).








ORDER

Entitlement to service connection for cervical spondylosis, 
to include as secondary to service-connected postoperative 
residuals, lumbar HNP, L5-S1 with traumatic arthritis of the 
sacroiliac joints is granted.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


